DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-15 are pending and presented for examination. Claims 1-10 were elected without traverse in the response dated 15 July 2022. As such claims 11-15 are withdrawn by the Examiner as non-elected. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.

Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, line 3 recites “thermal treatment” and line 8 recites “the thermal treatment”, it is unclear if applicants are attempting to re-define “thermal treatment” of line 4 or that in claim 1. For purposes of compact prosecution “thermal treatment” in line 4 is being construed as “heating” to remove this ambiguity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006137860 to Tashiro et al. (hereinafter, “Tashiro at __”) in view of US PG Pub No. 20160280551 to Hasegawa et al. (hereinafter, “Hasegawa at __”).
Regarding claim 1, Tashiro discloses a process for preparing a thermally conductive thin film (Tashiro at 2) comprising the steps of:  Adding an intercalant (Tashiro at 3-4, sulfuric acid and hydrogen peroxide); Thermally treating the synthetic graphite powder to which the intercalant has been added (1000 C or higher, which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05), Tashiro at 4); and rolling the thermally treated synthetic graphite powder (Id.).
However, Tashiro does not expressly state or provide a rationale to thermally pre-treating the graphite powder under a pressurized or decompressed condition.
Hasegawa in a method of treating graphite discloses application of a pretreatment under depressurization and heating (Hasegawa at [0237]) prior to exposure to an acid.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tashiro in view of the pre-treatment of Hasegawa. The teaching or suggested motivation in doing so being reducing the bond strength between the graphene layers in the graphite (Id.).
As to claim 3, the graphite diameter is 50-500 microns which overlaps that range instantly claimed which is prima facie obvious (See MPEP 2144.05).
Regarding claim 8, 1000 C or higher is utilized (Tashiro at 4) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Turning to claim 9, 100-500% is the desired degree of expansion (Tashiro at 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Hasegawa as applied to claim 1 above, and in further view of US PG Pub No. 20130087446 to Zhamu et al. (hereinafter, Zhamu at __”).
Regarding claim 6, neither Tashiro or Hasegawa expressly state usage of 40-60% intercalating oxidizing agent.
Zhamu in a method of treating graphite discloses usage of dilute acids at a concentration of 50% (Zhamu at [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tashiro in view of the acid concentration of Zhamu. The teaching or suggested motivation in doing so being increase in conductivity versus concentrated acids (Zhamu at “Table 1”).

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20040000735 to Gilbert et al. (hereinafter, “Gilbert at __”) in view of Hasegawa and Tashiro.
Regarding claims 1 and 2, Gilbert discloses a method of making a graphite sheet structure (Gilbert at [0009]) comprising the steps of:
Adding an intercalation agent to kish graphite (Gilbert at [0030] and [0033]);
Thermally treating the synthetic raphite powder to which the intercalant has been added (Gilbert at [0049]-[0051]).
However, Gilbert does not expressly state pretreating or rolling.
Hasegawa in a method of treating graphite discloses application of a pretreatment under depressurization and heating (Hasegawa at [0237]) prior to exposure to an acid.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Gilbert in view of the pre-treatment of Hasegawa. The teaching or suggested motivation in doing so being reducing the bond strength between the graphene layers in the graphite (Id.).
Tashiro in a method of making graphite films discloses application of a hot rolling step after thermal treatment (Tashiro at 7).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Gilbert in view of the rolling of Tashiro. The teaching or suggested motivation in doing so being production of a heat conductive film (Id.) and control of bulk density (Tashiro at 5).
As to claim 3, the graphite diameter is 50-500 microns which overlaps that range instantly claimed which is prima facie obvious (See MPEP 2144.05).
Regarding claim 8, 1000 C or higher is utilized (Tashiro at 4) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Turning to claim 9, 100-500% is the desired degree of expansion (Tashiro at 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Hasegawa and Tashiro as applied to claim 1 above, and in further view of Zhamu.
Regarding claim 6, neither Tashiro or Hasegawa expressly state usage of 40-60% intercalating oxidizing agent.
Zhamu in a method of treating graphite discloses usage of dilute acids at a concentration of 50% (Zhamu at [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tashiro in view of the acid concentration of Zhamu. The teaching or suggested motivation in doing so being increase in conductivity versus concentrated acids (Zhamu at “Table 1”).

Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim but would be allowable if re-written in independent form including all of the subject matter of the dependent claims. Claim 10 would be objected to minus the 112(b) issue.
As to claims 4 and 5, none of the cited prior art either alone or in combination discloses or reasonably suggest 500-3000 C at a pressure of 100 to 2000 bar for pre-treating the graphite nor a pressure of 10-2 to 10-5 Torr. Hasegawa is the closest piece of prior art and it does not disclose the vacuum pressure nor temperature nor a high pressure pre-treatment.
As to claim 7, usage of 1:100 to 50:100 for the first oxidizer (when present at 40-60% concentration) versus the second oxidizer is not expressly stated by the prior art of record taken either alone or in combination. The cited references disclose ratios wherein the sulfuric acid (first oxidizing agent) is present at a much higher rate than the hydrogen peroxide (second oxidizing agent). “HClO4–graphite intercalation compound and its thermally exfoliated graphite” is the closest piece of prior art and it discloses a method of making a perchlorate acid intercalated natural graphite (not synthetic) via 65% nitric acid (which is higher than 60%) with hydrogen peroxide at 100:3.15. Nor is there a reason to use this setup in Zhamu.
Claim 10 is objected to as it includes subject matter from claim 5.

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2015084431 to Yamamoto discloses pressing a graphite/polymer powder to produce a thin sheet but this is not done prior to any intercalation and nor is there a rationale to perform such before that especially when the other references roll after.
US 7303005 to Reis discloses a method of making a heat spreader film of graphite (Reis at “Abstract”) discloses laminating and heating under pressure for graphite composite films, not for those to be intercalated.
“Graphene synthesis” to Whitener et al., discloses treating HOPG (which is synthetic) which is intercalated and then decompressed but does not produce a thin film via rolling.
CH102807213 discloses a method of electrochemical production of graphene from but does not disclose graphite thin film production nor pressurization/decompression step nor acid intercalation.

Conclusion
Claims 1-3, 6 and 8-10 are rejected. Claims 4, 5, and 7 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759